MEMORANDUM**
Lawrence Birks, a California state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison officials violated his rights to due process and equal protection by disposing of property they confiscated from him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo summary judgment. Valdez v. Rosenbaum, 302 F.3d 1039, 1043 (9th Cir.2002). We affirm.
The district court properly granted summary judgment on Birks’s claim that the disposition of his property violated due process because he did not, and could not, raise a genuine issue of material fact with respect to whether he had a property interest in confiscated contraband. See Cal. Code Regs. tit. 15, §§ 3192, 3190; Bd. of Regents of the State Colleges v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972). The district court also properly granted summary judgment on Birks’s equal protection claim, because Birks did not provide any evidence to show either that other similarly situated prisoners were treated more favorably without any rational basis, see Rodriguez v. Cook, 169 F.3d 1176, 1180-81 (9th Cir.1999), or that Barton or any named defendant was directly involved in any unequal treatment, see Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order).
We are not persuaded by Birks’s remaining contentions.
All outstanding motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Circuit Rule 36-3.